NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GORDON DALE MEADOR,                             No. 20-16760

                Plaintiff-Appellant,            D.C. No. 4:19-cv-02116-JSW

 v.
                                                MEMORANDUM*
RALPH DIAZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, OWENS, Circuit Judges.

      Gordon Dale Meador appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Meador

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (a prison official cannot be held liable for deliberate indifference

“unless the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference”).

      AFFIRMED.




                                          2                                    20-16760